DETAILED ACTION – ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Claim Rejections
The rejections of:
Claims 1, 4, 6, 8-10, 12-17 and 19-22 under 35 U.S.C. 103 as being unpatentable over Jin et al. (KR 2009/0054540; published: Jun. 1, 2009; of record) in view of Sandstrom et al. (US 2012/0269754; published: Oct. 25, 2012; of record); and 
Claims 1, 3-4, 6, 10, 12-13, 15-16 and 19 under 35 U.S.C. 103 as being unpatentable over Barba (US 2010/0310489; published: Dec. 9, 2010; of record), in view of Sandstrom et al. (US 2012/0269754; published: Oct. 25, 2012; of record)
are hereby withdrawn in view of the Declaration and Arguments filed on Mar. 1, 2021.
	
Oath/Declaration
The 1.132 Declaration filed on Mar. 1, 2021 was considered and persuasive to overcome the previous claim rejections under 35 U.S.C 103(a).  See below, “Reasons for Allowance”, for further discussion.

Election/Restrictions
Claims 1, 3-4, 6, 8-10, 12-17 and 19-22 are allowable. The Election of species (claims 2 and 5 were not elected), as set forth in the Office action mailed on Jan. 26, 2018, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 2 and 5, directed to a specific composition form and a surface treatment agent withdrawn from further consideration because they require all the limitations of an allowable generic linking claim as required by 37 CFR 1.141.
Pursuant to the procedures set forth in MPEP § 821.04(B), claim 18, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on Jan. 26, 2018 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jeff McIntyre on Mar. 8, 2021.
The application has been amended as follows: 
In the Claims:
Claim 12. In line 2, the phrase “of the present invention” is deleted.
Claim 13. In line 2, the phrase “of the present invention” is deleted.
Claim 15. In line 2, the phrase “of the present invention” is deleted.
Claim 16. In line 2, the phrase “of the present invention” is deleted.
Claim 22. In line 8, a comma is added after the word “composition”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As indicated in the previous Office action, the closest prior art, Jin et al. (KR 2009/0054540;of record), teach a cosmetic composition (water-in-oil make-up product) containing silicon resin and acrylate based copolymer, wherein the acrylate copolymer is , for example, acrylates/polytrimethylsiloxymethacylate copolymer, wherein the composition can include both silicone acrylate copolymer and silicone elastomer resin, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/GENEVIEVE S ALLEY/Primary Examiner, Art Unit 1617